EXHIBIT 10.6

 

FORM OF SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (this “Agreement”) is made as of
                           , 20    , between Harte-Hanks, Inc., a Delaware
corporation (the “Company”), and                            (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive is currently employed by the Company and is an integral
part of the management of the Company;

 

WHEREAS, the Company desires to retain certain key management personnel such as
the Executive and, accordingly, desires to enter into this Agreement with the
Executive in order to encourage the Executive’s continued service to the
Company; and

 

WHEREAS, the Executive is prepared to commit such services in return for
specific arrangements with respect to severance compensation;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, this Agreement sets
forth benefits which the Company will pay to Executive in the event of
termination of Executive’s employment under the circumstances described herein:

 

1.                                      Term.  This Agreement shall have a term
of five years commencing on the date of this Agreement (the “Effective Date”)
and ending on the fifth anniversary of such date, unless the Executive’s
employment with the Company is earlier terminated under circumstances that do
not give rise to any payments or benefits under Section 3(a) hereof (the
“Term”).

 

2.                                      Definitions.

 

(a)                                 Cause.  For “Cause” means that the Board
determines in good faith that the Executive shall have:

 

(i)                                     committed an intentional material act of
fraud or embezzlement in connection with his duties or in the course of his
employment with the Company;

 

(ii)                                  committed intentional wrongful material
damage to property of the Company;

 

(iii)                               committed intentional wrongful disclosure of
material secret processes or material confidential information of the Company;

 

(iv)                              been convicted of, or entered a guilty or no
contest plea to, a felony or other crime involving dishonesty or moral
turpitude;

 

--------------------------------------------------------------------------------


 

(v)                                 committed a material breach of the Company’s
insider trading, corporate ethics and compliance policies, or any other
board-adopted policies applicable to management conduct; or

 

(vi)                              committed substantial, willful and repeated
failures to perform duties which (x) are appropriate for Executive’s position as
reasonably instructed by (or on behalf of) the Board or Chief Executive Officer
of the Company in writing, and (y) have not been cured within 30 days of
Executive’s receipt of notice of such failures.

 

For the purposes of this Agreement, no act, or failure to act, on the part of
the Executive will be deemed “intentional” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that his action
or omission was in the best interest of the Company.

 

(b)                                 Common Stock.  “Common Stock” shall mean the
Company’s common stock.

 

(c)                                  Code.  The “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(d)                                 Disability.  “Disability” shall have the
meaning given to disability in the Company’s long-term disability insurance
plan.

 

(e)                                  Payment Date.  “Payment Date” shall mean
the date that is 60 days following the Termination Date, subject to Section 12
if the Executive is a specified employee.

 

(f)                                   Severance Compensation.  The “Severance
Compensation” shall be a lump sum cash amount equal to the product of 1.5
multiplied by the annual base salary of the Executive in effect immediately
prior to the Termination Date.

 

(g)                                  Termination Date.  The “Termination Date”
shall be the date upon which the Executive or the Company terminates the
employment of the Executive and such termination constitutes a “separation from
service,” as defined and applied in Section 409A of the Code.

 

3.                                      Rights of Executive Upon Termination
Without Cause.

 

(a)                                 Provided the Executive has executed and
delivered the release described in Section 7 below, if the Company terminates
the Executive’s employment (i.e., the Executive separates from service) during
the Term other than for any of the following reasons:

 

(1)                                 the Executive dies;

 

(2)                                 the Executive suffers a Disability and is
unable to work (with or without reasonable accommodation); or

 

2

--------------------------------------------------------------------------------


 

(3)                                 for Cause.

 

then (A) the Company shall, on the Payment Date, pay the Executive a lump sum
cash payment equal the Severance Compensation; (B) from the Termination Date
through the earliest to occur of (i) the eligibility of Executive to participate
in an another employer’s employer-sponsored health plan or (ii) the beginning of
the 19th month following the Termination Date, the Company and the Executive
agree that if the Executive elects COBRA coverage consistent with the
Executive’s current healthcare elections, (x) the Executive shall pay for COBRA
coverage only that amount that the Executive currently pays for the Executive’s
healthcare coverage based on such elections, and (y) the Company shall pay the
balance of the Executive’s COBRA premium based on such elections; and (C) all
outstanding, unvested shares of time vesting restricted Common Stock held by the
Executive shall automatically become fully vested as of the Executive’s
Termination Date (provided, that all other outstanding equity or equity-based
awards held by the Executive shall continue to be governed by their terms).

 

(b)                                 Severance Compensation pursuant to this
Section 3 will not be subject to set-off or mitigation.

 

(c)                                  In the event the Executive’s termination of
employment gives rise to payments and benefits under that certain Amended and
Restated Severance Agreement, by and between the Company and the Executive,
dated                   , 20     (the “Change in Control Severance Agreement”),
Executive shall not be eligible to receive any payments or benefits under this
Agreement.

 

(d)                                 In the event that any payments to which
Executive becomes entitled in accordance with this Agreement would constitute a
parachute payment under Section 280G of the Code, then such payments, when added
to any other payments made to Executive that would constitute parachute payments
under Section 280G of the Code will be subject to reduction to the extent
necessary to assure that Executive receives only the greater of (i) the amount
of those payments which would not exceed 2.99 times Executive’s “base amount”
within the meaning of Section 280G of the Code or (ii) the amount which yields
Executive the greatest after-tax amount after taking into account any excise tax
imposed under Section 4999 of the Code on and “excess parachute payments”
provided to Executive under this Agreement and on any other benefits or payments
to which Executive may be entitled in connection with any change in the
ownership, effective control or ownership of a substantial portion of the assets
of the Company or the subsequent termination of Executive’s employment.  Any
reduction pursuant to this Section 3(d) shall be accomplished in the following
manner:  first, by reducing the payment of the Severance Compensation; if
necessary, second by reducing the payment of any amounts equivalent to COBRA
premiums; if necessary, third, by reducing the accelerated vesting of time
vesting restricted Common Stock (in an order among such awards as is reasonably
acceptable to Executive).

 

3

--------------------------------------------------------------------------------


 

4.                                      Retention Bonus.  Provided that the
Executive is employed by the Company or one of its subsidiaries on July 1, 2014,
the Company shall on the next following payroll date pay the Executive a
one-time retention bonus in an amount equal to 30% of the Executive’s
then-current base salary.

 

5.                                      Successors, Binding Agreement.  This
Agreement will be binding upon the Company, its successors and assigns, and all
rights of the Executive hereunder shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees.

 

6.                                      Notice.  For purposes of this Agreement,
notices and all other communications provided for in the Agreement shall be in
writing and shall be deemed to have been duly given only if (i) delivered
personally or by overnight courier, (ii) delivered by facsimile transmission
with answer back confirmation, (iii) mailed (postage prepaid by certified or
registered mail, return receipt requested) (effective upon actual receipt), or
(iv) delivered by electronic communication to the address below.  An electronic
communication (“Electronic Notice”) shall be deemed written notice for purposes
of this letter if sent with return receipt requested to the electronic mail
address specified by the receiving party.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a
non-electronic form (“Non-electronic Notice”) which shall be sent to the
requesting party within five days after receipt of the written request for
Non-electronic Notice.  Any party from time to time may change its address,
facsimile number, electronic mail address, or other information for the purpose
of notices to that party by giving written notice specifying such change to the
other party hereto.

 

If to the Executive:

 

[Executive]

 

 

If to the Company:

 

Harte-Hanks, Inc.

9601 McAllister Freeway, Suite 610

San Antonio, Texas 78216

Attention:  General Counsel

Email:  general.counsel@harte-hanks.com

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

4

--------------------------------------------------------------------------------


 

7.                                      Release.  In consideration for the
benefits and payments provided for under Section 3(a) of this Agreement, unless
such requirement is waived by the Board in its sole discretion, the Executive
agrees to execute a release acceptable to the Company releasing the Company, its
subsidiaries, stockholders, partners, officers, directors, employees and agents
from any and all claims and from any and all causes of action of any kind,
including but not limited to all claims or causes of action arising out of the
Executive’s employment with the Company or the termination of such employment. 
The Executive shall execute such release prior to or as soon as practicable
after his Termination Date.

 

8.                                      Miscellaneous.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by the Executive and such officer as
may be specifically designated by the Board. No waiver by either party hereto
of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, unless
specifically referred to herein, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the substantive laws of the State of Texas (to the extent
not preempted by federal law), without regard to principles of conflicts of law.
This Agreement replaces any prior agreement between the Company and the
Executive providing for benefits upon separation, severance or change in
control, except for the Change in Control Severance Agreement, which shall
continue in full force and effect.

 

9.                                      Validity.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

10.                               Employment Rights.  Nothing expressed or
implied in this Agreement shall create any right or duty on the part of the
Company or the Executive to have the Executive remain in the employment of the
Company. Notwithstanding any other provision hereof to the contrary, the
Executive may, at any time during his employment with the Company upon the
giving of 30 days prior written notice, terminate his employment.  If this
Agreement or the employment of the Executive is terminated under circumstances
in which the Executive is not entitled to any Severance Compensation, neither
the Executive nor the Company shall have any further obligation or liability
hereunder.

 

11.                               Withholding of Taxes.  The Company may
withhold from any amounts payable under this Agreement all federal, state, city
or other taxes as shall be required pursuant to any law or government regulation
or ruling.

 

12.                               Section 409A.  Notwithstanding anything to the
contrary in this Agreement, if the Executive is a “specified employee” (as
defined and applied in Section 409A of the Code) as of the Termination Date, to
the extent any payment under this Agreement

 

5

--------------------------------------------------------------------------------


 

constitutes deferred compensation (after taking into account any applicable
exemptions under Section 409A of the Code) and to the extent required by Section
409A of the Code, the Executive shall not be entitled to any payments under this
Agreement until the earlier of (a) the first day following the six-month
anniversary of the Termination Date, or (b) the Executive’s date of death.  For
purposes of Section 409A of the Code, each “payment” (as defined by Section 409A
of the Code) made under this Agreement shall be considered a “separate
payment.”  In addition, for purposes of Section 409A of the Code, payments shall
be deemed exempt from Section 409A of the Code to the full extent possible under
the “short-term deferral” exemption of Treasury Regulation § 1.409A-1(b)(4) and
(with respect to amounts paid no later than the second calendar year following
the calendar year containing the Termination Date) the “two-years/two-times”
separation pay exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are
hereby incorporated by reference.

 

13.                               Extension of Restrictive Covenants.  Executive
agrees that if Executive receives Severance Compensation, the time periods for
the non-competition and non-solicitation covenants contained in Executive’s
Employment Restrictions Agreement dated                      (the “ERA”) shall
be extended to be a period of years equal to the multiple specified in 2(f) for
calculation of Severance Compensation, in each case (i) only to the extent such
period is longer than the one already established for such covenant under the
ERA, and (ii) subject to Article Six of the ERA.  Executive agrees that the ERA
is necessary to protect the Company’s confidential and proprietary information
and business goodwill.  Executive further acknowledges that the time, geographic
and scope limitations of the restrictive covenants in the ERA, as extended
hereby in the event that Executive is to receive Severance Compensation, are
reasonable, especially in light of the Company’s desire to protect its
confidential and proprietary information, and that Executive will not be
precluded from gainful employment pursuant to his non-competition and other
obligations as provided in ERA, as extended hereby in the event that Executive
is to receive Severance Compensation.

 

14.                               Compensation Recoupment.  Pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Act”), the
Severance Compensation shall not be deemed fully earned or vested, even if paid
or distributed to Executive, if the Severance Compensation or any portion
thereof is deemed incentive compensation and subject to recovery, or “clawback”
by the Company pursuant to the provisions of the Act and any rules or
regulations promulgated thereunder or by any stock exchange on which the
Company’s securities are listed (the “Rules”).  In addition, Executive hereby
acknowledges that this Agreement may be amended as necessary and/or shall be
subject to any recoupment policies adopted by the Company to comply with the
requirements and/or limitations under the Act and the Rules, or any other
federal or stock exchange requirements, including by expressly permitting (or,
if applicable, requiring) the Company to revoke, recover and/or clawback the
Severance Compensation.

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Severance Agreement effective
as of the Effective Date.

 

 

HARTE-HANKS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

7

--------------------------------------------------------------------------------